Gose, J.
(concurring) — I think the requested instruction cautioning the jury to weigh the testimony of a detective with care and to give it close scrutiny goes further than the law would warrant. Had it stopped with this caution I would think its refusal was error. The closing words, however, “owing to the nature of their business and the almost unavoidable tendency of such witnesses to overdraw their testimony” are a comment on the facts and inhibited by art. 4, § 16, of the constitution. I therefore concur.
Chadwick, J., concurs with Gose, J.